                 PLAINTIFF'S EXHIBIT LIST
                                                 Description
      'DTX008:Signed statements reflecting receipt of handbook
       PX 34A:AHP Timesheet Summaries 10^/ ^jl^l
       PXlOA: WH-56 Updated Back Wage Summary p>KgAf^ 31)^lM
       PXl 1: Employee Statements              3ii4iii
       PXl3: Initial Conference Notes           ,T<^ 3jl^(/?
       PX24: Email re. liability and payment
       PX25: Appointment Letter                 'sTi
       PX34B:AHP Payroll Summ^^s                                     r>/4/e^
       PX36A:Example - Provider Aide Records: Minabelle Foading
       PX40: Board Meeting Minutes, October 1,2014 IjQTi          ^
       PX41: Employee Handbook                 <3//v//9
       PX46A:Dunkley Personnel File                 Sh2^
 13    PX46B:Provider Aide Records-Angela Alanis
       PX46C: Chaus Personnel File
 15    PX46D:Heiden Personnel Records- W9 Form                 3/12^ jq
 16    PX46E:Bland Personnel Records - W9 Form                 <3/12-1
       PX46F: Shaulis Personnel Records - W9 Form
 18    PX46G:Romero Personnel Records - W9 Form                 <3|
       PX46H:Daraie Personnel Records - Record ofDisciplinary Action
 20    PX46I: Dennis Personnel Records - W9 Form                          ^
       PX46J:Lewis Personnel Records - W9 Form
       PX46K: Averett Personnel Records - W9 Form
       PX46L: Martin Personnel Record - W9 Form
 24    PX46M:Provider Care Record - Nana Achiaa Karikari Boateng Wfi^^CT'
       PX47: Defendants' Answers to Interrogatories
       PX48: Defendants* Answers to Request for Admissions
 27   PX49A:FLSA Narrative              A 5/^^
       PX49B: W-9s
      PX51A:Thompson revisions to Declaration
      PX51B: Thompsons email with RSOL
      PX51C: Thompson Signed Declaration
      PX55: AHP Stipulation ofHours Worked
      PX53A:Foading Sample Paystubs
      PX8: Tolling Agreement
      PX53B:Declaration ofRobin Heiden
13^




                                                                               l:18-cv-549
